

117 HR 3118 IH: Access to White House Visitor Logs Act
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3118IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Mr. Quigley introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require the disclosure of certain visitor access records.1.Short titleThis Act may be cited as the Access to White House Visitor Logs Act.2.Improving access to influential visitor access records(a)DefinitionsIn this section:(1)Covered locationThe term covered location means—(A)the White House;(B)the residence of the Vice President; and(C)any other location at which the President or the Vice President regularly conducts official business.(2)Covered recordsThe term covered records means information relating to a visit at a covered location, which shall include—(A)the name of each visitor at the covered location;(B)the name of each individual with whom each visitor described in subparagraph (A) met at the covered location; and(C)the purpose of the visit.(b)RequirementExcept as provided in subsection (c), not later than 30 days after the date of enactment of this Act, the President shall establish and update, every 90 days, a publicly available database that contains covered records for the preceding 30-day period.(c)Exceptions(1)In generalThe President shall not include in the database established under subsection (b) any covered record—(A)the posting of which would implicate personal privacy or law enforcement concerns or threaten national security; or(B)relating to a purely personal guest at a covered location.(2)Sensitive meetingsWith respect to a particularly sensitive meeting at a covered location, the President shall—(A)include the number of visitors at the covered location in the database established under subsection (b); and(B)post the applicable covered records in the database established under subsection (b) when the President determines that release of the covered records is no longer sensitive.